DETAILED ACTION
This action is responsive to the response filed on 03/03/2022. Claims 1-24 are pending in the case. Claims 1, 18 and 19 are independent. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
On page 12 of the response, Applicant requests the Examiner reconsider the nonstatutory double patenting rejections set forth in the previous Office Action when at least one independent claim of this application has been allowed or noted as being allowable over the cited references.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 8, 14, 18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 13, 22 and 23, respectively, of U.S. Patent No. 10,481,769 in view of Chaudhri (US 20110252357 A1), hereinafter Chaudhri ‘357 and Lazaridis et al. (US 20120235930 A1), hereinafter Lazaridis.

Claims 1, 2, 6, 8, 14, 18, 19 and 20 of the instant application contain the same, or similar, limitations, other than a slight rewording of the claims that one of ordinary skill in the art would recognize as being obvious variants of each other, than Claims 2, 13, 22 and 23 of Patent No. 10,481,769, in view of Chaudhri ‘357 and Lazaridis, as shown below.

Regarding Claim 1 of the instant application, Claim 22 of Patent No. 10,481,769 discloses:
A method, comprising: at an electronic device with a touch-sensitive display having a plurality of edges:  (A method comprising: at an electronic device that includes a touch-sensitive display: [Claim 11] a first edge of the touch-sensitive display [Claim 11], a second edge of the touch-sensitive display [Claim 22])
displaying on the touch-sensitive display a multi-page application launch interface; (displaying, on the touch-sensitive display, a first page of a multi-page application launch interface that includes multiple pages of application icons for launching distinct applications, wherein the first page includes a first plurality of application icons; [Claim 11])
while displaying the multi-page application launch interface, (while displaying the first page of the multi-page application launch interface on the touch-sensitive display, [Claim 11])
detecting a swipe gesture starting at a respective edge of the touch-sensitive display; in response to detecting the swipe gesture, determining a response from a plurality of possible responses to the swipe gesture based at least in part on the respective edge, of the plurality of edges, at which the swipe gesture starts, including: (detecting, on the touch-sensitive display, a first input that includes detecting a first contact and detecting movement of the first contact on the touch-sensitive display; and in response to detecting the first input on the touch-sensitive display, determining a response from at least three possible responses to the first input based on evaluating the first input against a plurality of criteria, including: [Claim 11] in accordance with a 
in accordance with a determination that the swipe gesture meets first criteria, wherein the first criteria include a criterion that is met when the swipe gesture starts at a first edge of the touch-sensitive display and moves away from the first edge, displaying an application switching user interface that includes concurrent display of representations of a plurality of user interfaces that correspond to open applications, (in accordance with a determination that the first input includes movement of the first contact starting from the first edge of the touch-sensitive display and moving away from the first edge, displaying a multitasking user interface that includes a plurality of concurrently displayed representations of open applications. [Claim 11])
…
in accordance with a determination that the swipe gesture meets second criteria, wherein the second criteria include a criterion that is met when the swipe gesture starts at a second edge of the touch-sensitive display, different from the first edge of the touch-sensitive display, and moves away from the second edge, displaying a notification interface that includes recently received notifications. (in response to detecting the first 

Claim 22 of Patent No. 10,481,769 may not explicitly disclose:
the plurality of user interfaces including a second user interface that is different from the multi-page application launch interface, wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a size of a representation of the multi-page application launch interface; and
Chaudhri ‘357 teaches: 
displaying an application switching user interface that includes concurrent display of representations of a plurality of user interfaces that correspond to open applications, the plurality of user interfaces including a second user interface that is different from the multi-page application launch interface; (The device displays (1118) images of open applications in a first predefined area (e.g., images 5008-12 and 5008-10 in FIG. 5EE). The images of open applications correspond to at least some of the plurality of concurrently open applications. In some embodiments, the images are displayed as a scrollable linear strip of images (e.g., images 5008 are scrollable as shown in FIGS. 5EE-5FF). Each image is displayed at a second size that is smaller than the first size (e.g., live thumbnails). The images include an image of the first application view and an image of a view in the second application (e.g., image 5008-12 of a browser application 

Lazaridis teaches:
displaying an application switching user interface that includes concurrent display of representations of a plurality of user interfaces that correspond to open applications, the plurality of user interfaces including a second user interface that is different from… [a home screen] interface, wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a size of a representation of the… [home screen] interface; (the second application is opened 1214 in response to detecting 1212 an indication to open the second application. [0041], The second application may alternatively be… home screen [0038], See FIG. 12, loop back to 1206 after Open 2nd Application, where the 2nd Application would now be considered the 1st Application, The first application information 404 may optionally be displayed in a background manner, such as in a reduced or gradually reduced size (such as shown in FIG. 4 through FIG. 9, FIG. 14 through FIG. 17, FIG. 19, and FIG. 20), in a partially or gradually transparent style, in a manner that covers or replaces the first application information with the second application information (such as shown in FIG. 7, FIG. 8, FIG. 10, and FIG. 20), in a manner that shifts or scrolls the first application information off the touch-sensitive display 118 (such as shown in FIG. 11, FIG. 15 through FIG. 17, FIG. 19, and FIG. 20) other visual representations, or any 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying an application switching user interface that includes concurrent display of representations of a plurality of user interfaces that correspond to open applications, of Claim 22 of Patent No. 10,481,769 to include the plurality of user interfaces including a second user interface that is different from the multi-page application launch interface, wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a size of a representation of the multi-page application launch interface, as taught by Chaudhri ‘357 and Lazaridis. 

One would have been motivated to make such a modification to reduce the cognitive burden on a user and produce a more efficient human-machine interface 

Regarding Claim 2 of the Instant Application, Claim 22 of Patent No. 10,481,769 discloses:
in accordance with a determination that the swipe gesture meets third criteria, wherein the third criteria include a criterion that is met when the swipe gesture starts away from an edge of the touch-sensitive display, navigating within the multi-page application launch interface, including replacing display of a first page of the multi-page application launch interface, which includes a first plurality of application icons, with display of a second page of the multi-page application launch interface that includes a second plurality of application icons. (in accordance with a determination that the first input includes movement of the first contact in a first direction starting from a first region of the touch-sensitive display that is away from a first edge of the touch-sensitive display, replacing display of the first page of the multi-page application launch interface with display of a second page of the multi-page application launch interface that includes a second plurality of application icons that are different from the first plurality of application icons; [Claim 11])

Regarding Claim 6, of the Instant Application, Claim 22 of Patent No. 10,481,769 discloses:
wherein the first criteria include a criterion that is met when the swipe gesture moves in a first pre-determined direction on the touch-sensitive display. (in accordance with a determination that the first input includes movement of the first contact in a second direction that is perpendicular to the first direction starting from the first region of the touch-sensitive display that is away from the first edge of the touch-sensitive display, replacing display of at least a portion of the first page of the multi-page application launch interface with display of a search interface that includes a search input field for inputting search terms; and [Claim 11])

Regarding Claim 8 of the Instant Application, Claim 22 of Patent No. 10,481,769 discloses:
in response to detecting the swipe gesture: in accordance with a determination that the swipe gesture meets search-interface display criteria, wherein the search-interface display criteria include a criterion that is met when the swipe gesture starts over a region of the touch-sensitive display that does not correspond to the first edge, and moves by more than a first predefined amount in a second predetermined direction perpendicular to the first predetermined direction, replacing display of at least a portion of the multi-page application launch interface with display of a search interface that includes a search input field for inputting search terms. (in accordance with a determination that the first input includes movement of the first contact in a second direction that is perpendicular to the first direction starting from the first region of the 

Regarding Claim 14 of the Instant Application, Claim 23 of Patent No. 10,481,769 discloses:
in response to detecting the swipe gesture: in accordance with a determination that the swipe gesture meets settings-interface display criteria, wherein the settings-interface display criteria include a criterion that is met when the swipe gesture starts adjacent to a third edge of the touch-sensitive display that is different from the first edge of the touch-sensitive display and the second edge of the touch-sensitive display, displaying a settings interface that includes controls for changing a plurality of device settings. (in response to detecting the first input: in accordance with a determination that the first input includes movement of the first contact starting from a third edge of the touch-sensitive display that is different from the first edge of the touch-sensitive display and the second edge of the touch-sensitive display, displaying a settings interface that includes controls for changing a plurality of device settings [Claim 23])

Regarding Claim 18 of the Instant Application, Claim 18 is directed towards an electronic device, comprising: a touch-sensitive display having a plurality of edges; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more Claim 1 of the Instant Application. Claim 13 of Patent No. 10,481,769, is also directed towards a an electronic device, comprising: a touch-sensitive display; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for performing a method that is substantially the same as Claim 22 of Patent No. 10,481,769. Therefore Claim 18 is rejected under the same rationale as above.

Regarding Claim 19 of the Instant Application, Claim 19 is directed towards a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a touch-sensitive display having a plurality of edges, cause the electronic device to perform a method that is substantially the same as Claim 1 of the Instant Application. Claim 2 of Patent No. 10,481,769, is also directed towards A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a touch-sensitive display, cause the device to perform operations including performing a method that is substantially the same as Claim 22 of Patent No. 10,481,769. Therefore Claim 19 is rejected under the same rationale as above.

Claim 20 of the Instant Application is substantially the same as Claim 2 of the Instant Application and is therefore rejected under the same rationale as above, but with respect to Claim 13 of Patent No. 10,481,769.

Claims 1, 14, 18 and 19 of the Instant Application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 13 and 23, respectively, of U.S. Patent No. 9,477,404, in view of Shuttleworth et al. (US 20140189578 A1), hereinafter Shuttleworth and Lazaridis et al. (US 20120235930 A1), hereinafter Lazaridis.

Claims 1, 14, 18 and 19 of the Instant Application contain the same, or similar, limitations, other than a slight rewording of the claims that one of ordinary skill in the art would recognize as being obvious variants of each other, than claims 2, 13 and 23 of Patent No. 9,477,404, in view of Shuttleworth and Lazaridis, as shown below.

Regarding Claim 1 of the Instant Application, Claim 13 of Patent No. 9,477,404 teaches.
A method, comprising: (A method, comprising: [Claim 11])
at an electronic device with a touch-sensitive display…: (at a multifunction device with a touch-sensitive surface and a display: [Claim 11])
…
detecting a swipe gesture starting at… the touch-sensitive display; in response to detecting the swipe gesture, determining a response from a plurality of possible 
in accordance with a determination that the swipe gesture meets first criteria, wherein the first criteria include a criterion that is met when the swipe gesture starts at… the touch-sensitive display and moves away…, displaying an application switching user interface that includes concurrent display of representations of a plurality of user interfaces that correspond to open applications, (in response to detecting the gesture on the touch-sensitive surface: when the gesture is a third swipe gesture in a third direction distinct from the first direction and the second direction, displaying a plurality of open application icons that corresponds to at least some of a plurality of concurrently open applications [Claim 13])
…
in accordance with a determination that the swipe gesture meets second criteria, wherein the second criteria include a criterion that is met when the swipe gesture starts at… the touch-sensitive display,… and moves away…, displaying a notification interface that includes recently received notifications. (when the gesture is a first swipe gesture in a first direction, displaying at least a list of recent electronic notifications; and [Claim 11])

While Claim 13 of Patent No. 9,477,404 discloses at an electronic device with a touch-sensitive display, detecting a swipe gesture starting at the touch-sensitive display; in response to detecting the swipe gesture, determining a response from a plurality of possible responses to the swipe gesture, including: in accordance with a determination that the swipe gesture meets first criteria, wherein the first criteria include a criterion that is met when the swipe gesture starts at the touch-sensitive display and moves away, displaying an application switching user interface that includes concurrent display of representations of a plurality of user interfaces that correspond to open applications, in accordance with a determination that the swipe gesture meets second criteria, wherein the second criteria include a criterion that is met when the swipe gesture starts at… the touch-sensitive display, and moves away, displaying a notification interface that includes recently received notifications, Claim 13 of Patent No. 9,477,404 may not explicitly disclose:
an electronic device with a touch-sensitive display having a plurality of edges (emphasis added)
displaying on the touch-sensitive display a multi-page application launch interface; while displaying the multi-page application launch interface, detecting a swipe gesture starting at a respective edge of the touch-sensitive display; (emphasis added)
in response to detecting the swipe gesture, determining a response from a plurality of possible responses to the swipe gesture based at least in part on the respective edge, of the plurality of edges, at which the swipe gesture starts, including:
…
wherein the first criteria include a criterion that is met when the swipe gesture starts at a first edge of the touch-sensitive display and moves away from the first edge,
…
the plurality of user interfaces including a second user interface that is different from the multi-page application launch interface, wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a size of a representation of the multi-page application launch interface; and
…
wherein the second criteria include a criterion that is met when the swipe gesture starts at a second edge of the touch-sensitive display, different from the first edge of the touch-sensitive display, and moves away from the second edge…

Shuttleworth teaches:
A method, comprising: at an electronic device with a touch-sensitive display having a plurality of edges: (See FIG. 2 {Provisional Drawing 3} with examples of electronic devices with touch-sensitive displays having a plurality of edges, a touch-based device such as a smartphone or tablet [0003] {Provisional pg. 1, field of Invention}, device touch screen [0100] {Provisional pg. 8, Section A.1})

while displaying the multi-page application launch interface, detecting a swipe gesture starting at a respective edge of the touch-sensitive display; in response to 
in accordance with a determination that the swipe gesture meets first criteria, wherein the first criteria include a criterion that is met when the swipe gesture starts at a first edge of the touch-sensitive display and moves away from the first edge, displaying an application switching user interface that includes concurrent display of representations of a plurality of user interfaces that correspond to open applications, (Section B.1 Application Edge (Left Edge) Ranged Gestures; A swipe through the left edge is a ranged gesture with several stages [0032] {Provisional pg. 4, first paragraph}, 
the plurality of user interfaces including a second user interface that is different from the multi-page application launch interface; and (This launcher bar may also include non-favourite but running apps, to give quick access to them [0193] {Provisional pg. 16, Section D.1}, The launcher bar or column includes typically 10 icons. [0272] {Provisional pg. 24, first paragraph}, e.g. FIG. 25 {Provisional Drawing 38} in which a second user interface with the launcher bar is displayed in 25(B) compared to 25(A); The Launcher bar is available from all views of the phone… a Home screen... The launcher bar may show favourite and opened apps. [0381] {Provisional Drawing 38})
in accordance with a determination that the swipe gesture meets second criteria, wherein the second criteria include a criterion that is met when the swipe gesture starts at a second edge of the touch-sensitive display, different from the first edge of the touch-sensitive display, and moves away from the second edge, displaying a notification 

Lazaridis teaches:
displaying an application switching user interface that includes concurrent display of representations of a plurality of user interfaces that correspond to open applications, the plurality of user interfaces including a second user interface that is different from… [a home screen] interface, wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a size of a representation of the… [home screen] interface; (the second application is 



One would have been motivated to make such a modification to ensure productive touch interaction that maximises the space on the screen available for content and applications, and eliminates the need for physical or software 'system buttons' (Shuttleworth [0019] {Provisional pg. 2, Section A.), and so the user is provided with the ability to preview the second application information without opening the application and to optionally open the second application if desired. FIG. 9 illustrates a few different examples of gesture characteristics that terminate the preview of the second application information. For example, the user may have viewed enough information via preview and does not desire to view more information or open the second application (Lazaridis [0029])
Regarding Claim 14 of the Instant Application, Claim 13 of Patent No. 9,477,404 discloses:
in response to detecting the swipe gesture: in accordance with a determination that the swipe gesture meets settings-interface display criteria, wherein the settings-interface display criteria include a criterion that is met when the swipe gesture starts… [on] the touch-sensitive display…, displaying a settings interface that includes controls for changing a plurality of device settings. (when the gesture is a second swipe gesture in a second direction distinct from the first direction, displaying one or more user specified application icons and one or more settings icons in a settings panel. [Claim 13)

Claim 13 of Patent No. 9,477,404 disclose:
wherein the settings-interface display criteria include a criterion that is met when the swipe gesture starts adjacent to a third edge of the touch-sensitive display that is different from the first edge of the touch-sensitive display and the second edge of the touch-sensitive display, (emphasis added).

Shuttleworth teaches:
in response to detecting the swipe gesture: in accordance with a determination that the swipe gesture meets settings-interface display criteria, wherein the settings-interface display criteria include a criterion that is met when the swipe gesture starts adjacent to a third edge of the touch-sensitive display that is different from the first edge of the touch-sensitive display and the second edge of the touch-sensitive display, displaying a settings interface that includes controls for changing a plurality of device settings. (the bottom edge in Ubuntu provides access to and control over the application controls (Shuttleworth [0049] {Provisional pg. 5, section B.4}), and that applications might follow very different designs for very different purposes, the nature of those controls can vary. But in general, a bottom edge swipe should hide and reveal controls of the appropriate form for the application. (Shuttleworth [0050]  {Provisional pg. 5, section B.4}), these controls are placed at the bottom edge, and are only revealed by a short swipe up from the bottom edge, and then concealed by a swipe down on the controls through to the bottom edge (Shuttleworth [0107] {Provisional pg. 9, third paragraph}, and this approach is used not just inside an application but also outside of 

Given that Claim 13 of Patent No. 9,477,404 teaches that the gesture is a second swipe gesture in a second direction distinct from the first direction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the settings-interface display criteria of Claim 13 of Patent No. 9,477,404 would include wherein the settings-interface display criteria include a criterion that is met when the swipe gesture starts adjacent to a third edge of the touch-sensitive display that is different from the first edge of the touch-sensitive display and the second edge of the touch-sensitive display, as taught by Shuttleworth.

One would have been motivated to make such a modification to ensure productive touch interaction that maximises the space on the screen available for content and applications, and eliminates the need for physical or software 'system buttons'. (Shuttleworth [0019] {Provisional pg. 2, Section A.)

Regarding Claim 18 of the Instant Application, Claim 18 is directed towards an electronic device, comprising: a touch-sensitive display having a plurality of edges; one or more processors; memory; and one or more programs, wherein the one or more Claim 1 of the Instant Application. Claim 2 of Patent No. 9,477,404, is also directed towards an electronic device, comprising: a display; a touch-sensitive surface; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for performing a method that is substantially the same as Claim 13 of Patent No. 9,477,404. Therefore Claim 18 is rejected under the same rationale as above.

Regarding Claim 19 of the Instant Application, Claim 19 is directed towards a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a touch-sensitive display having a plurality of edges, cause the electronic device to perform a method that is substantially the same as Claim 1 of the Instant Application. Claim 23 of Patent No. 9,477,404, is also directed towards a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display and a touch-sensitive surface, cause the device to perform a method that is substantially the same as Claim 13 of Patent No. 9,477,404. Therefore Claim 19 is rejected under the same rationale as above.

Claims 1, 14, 18 and 19 of the Instant Application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 14 and 26, respectively, of U.S. Patent No. 9,513,801, in view of Shuttleworth et al. (US 20140189578 A1), hereinafter Shuttleworth and Lazaridis et al. (US 20120235930 A1), hereinafter Lazaridis.

Claims 1, 14, 18 and 19 of the Instant Application contain the same, or similar, limitations, other than a slight rewording of the claims that one of ordinary skill in the art would recognize as being obvious variants of each other, than claims 2, 14 and 23 of Patent No. 9,477,404, in view of Shuttleworth and Lazaridis, as shown below.

Regarding Claim 1 of the Instant Application, Claim 14 of Patent No. 9,513,801 teaches.
A method, comprising: (A method, comprising: [Claim 13])
at an electronic device with a touch-sensitive display…: (at a multifunction device with a touch-sensitive surface and a display: [Claim 13])
…
detecting a swipe gesture starting at… the touch-sensitive display; in response to detecting the swipe gesture, determining a response from a plurality of possible responses to the swipe gesture…, including: (detecting a gesture on the touch-sensitive display; and in response to detecting the gesture on the touch-sensitive display: [Claim 13] when the gesture is a first swipe gesture in a first direction [Claim 13], when the gesture is a second swipe gesture in a second direction distinct from the first direction, 
in accordance with a determination that the swipe gesture meets first criteria, wherein the first criteria include a criterion that is met when the swipe gesture starts at… the touch-sensitive display and moves away…, displaying an application switching user interface that includes concurrent display of representations of a plurality of user interfaces that correspond to open applications, (in response to detecting the gesture on the touch-sensitive display: when the gesture is a third swipe gesture in a third direction distinct from the first direction and the second direction, displaying a plurality of open application icons that corresponds to at least some of a plurality of concurrently open applications [Claim 14])
…
in accordance with a determination that the swipe gesture meets second criteria, wherein the second criteria include a criterion that is met when the swipe gesture starts at… the touch-sensitive display,… and moves away…, displaying a notification interface that includes recently received notifications. (when the gesture is a first swipe gesture in a first direction, displaying at least a list of recent electronic notifications; [Claim 13])

While Claim 14 of Patent No. 9,513,801 discloses at an electronic device with a touch-sensitive display, detecting a swipe gesture starting at the touch-sensitive display; in response to detecting the swipe gesture, determining a response from a plurality of 
an electronic device with a touch-sensitive display having a plurality of edges (emphasis added)
displaying on the touch-sensitive display a multi-page application launch interface; while displaying the multi-page application launch interface, detecting a swipe gesture starting at a respective edge of the touch-sensitive display; (emphasis added)
in response to detecting the swipe gesture, determining a response from a plurality of possible responses to the swipe gesture based at least in part on the respective edge, of the plurality of edges, at which the swipe gesture starts, including:
…
wherein the first criteria include a criterion that is met when the swipe gesture starts at a first edge of the touch-sensitive display and moves away from the first edge,

the plurality of user interfaces including a second user interface that is different from the multi-page application launch interface, wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a size of a representation of the multi-page application launch interface; and
…
wherein the second criteria include a criterion that is met when the swipe gesture starts at a second edge of the touch-sensitive display, different from the first edge of the touch-sensitive display, and moves away from the second edge,
Shuttleworth teaches:
A method, comprising: at an electronic device with a touch-sensitive display having a plurality of edges: (See FIG. 2 {Provisional Drawing 3} with examples of electronic devices with touch-sensitive displays having a plurality of edges, a touch-based device such as a smartphone or tablet [0003] {Provisional pg. 1, field of Invention}, device touch screen [0100] {Provisional pg. 8, Section A.1})
displaying on the touch-sensitive display a multi-page application launch interface; (more applications are reachable through the home screen apps page [0021] {Provisional pg. 2, section A.1}, open a home screen or the apps page of a home screen [0213] {Provisional pg. 19, first listed Optional features} Home Screen is divided into a number of sections the user reaches by flicking up or down on the screen; the sections are: Frequent Apps; Favourite People; People Recently in Touch; Recent Music; Videos Popular Online [0273] {Provisional pg. 24, second paragraph} If you're in 
while displaying the multi-page application launch interface, detecting a swipe gesture starting at a respective edge of the touch-sensitive display; in response to detecting the swipe gesture, determining a response from a plurality of possible responses to the swipe gesture based at least in part on the respective edge, of the plurality of edges, at which the swipe gesture starts, including: (Section A.1 Edge Gestures [0100]-[0109] {Provisional pgs. 8-9, Section A.1}; a swipe in from an edge causes the device to behave (e.g. display a UI graphic, open an app, open a control pane, invoke a function), in a way that depends on the specific edge swiped-in from (e.g. left, right, top or bottom). [0100] {Provisional pg. 8, Section A.1}, This approach is 
in accordance with a determination that the swipe gesture meets first criteria, wherein the first criteria include a criterion that is met when the swipe gesture starts at a first edge of the touch-sensitive display and moves away from the first edge, displaying an application switching user interface that includes concurrent display of representations of a plurality of user interfaces that correspond to open applications, (Section B.1 Application Edge (Left Edge) Ranged Gestures; A swipe through the left edge is a ranged gesture with several stages [0032] {Provisional pg. 4, first paragraph}, Favourite and running applications are directly accessible through the 'launcher' which is a vertical bar of application icons accessed through the left edge [0021] {Provisional pg. 2, Section A.1}, Swipe from left edge to bring up launcher; swipe further to bring up the running apps page. [0111] {Provisional pg. 9, section A.2} show all the apps which are running [0141] {Provisional pg. 11, section B.1}, continuing further to the right (in the same fluid gesture) shows all the running apps [0143] {Provisional pgs. 11-12, paragraph bridging the pages}, continuing further to the right (in the same fluid gesture) 
the plurality of user interfaces including a second user interface that is different from the multi-page application launch interface; and (This launcher bar may also include non-favourite but running apps, to give quick access to them [0193] {Provisional pg. 16, Section D.1}, The launcher bar or column includes typically 10 icons. [0272] {Provisional pg. 24, first paragraph}, e.g. FIG. 25 {Provisional Drawing 38} in which a second user interface with the launcher bar is displayed in 25(B) compared to 25(A); The Launcher bar is available from all views of the phone… a Home screen... The launcher bar may show favourite and opened apps. [0381] {Provisional Drawing 38})
in accordance with a determination that the swipe gesture meets second criteria, wherein the second criteria include a criterion that is met when the swipe gesture starts at a second edge of the touch-sensitive display, different from the first edge of the touch-sensitive display, and moves away from the second edge, displaying a notification interface that includes… notifications. (The top edge hosts a set of status indicators, and provides a means to access system-wide settings and features (typically network, battery, clock and calendar, sound etc.) as well as system or system-wide capabilities (such as messaging and search). [0023] {Provisional pg. 2, section A.2}, The top edge provides access to system services, settings and searches, through a ranged gesture [0041] {Provisional pg. 4, Section B.3}, what new messages have arrived? [0047] {Provisional pg. 5, second bullet point}, at the top right of the screen are the system 

Lazaridis teaches:
displaying an application switching user interface that includes concurrent display of representations of a plurality of user interfaces that correspond to open applications, the plurality of user interfaces including a second user interface that is different from… [a home screen] interface, wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a size of a representation of the… [home screen] interface; (the second application is opened 1214 in response to detecting 1212 an indication to open the second application. [0041], The second application may alternatively be… home screen [0038], See FIG. 12, loop back to 1206 after Open 2nd Application, where the 2nd Application would now be considered the 1st Application, The first application information 404 may optionally be displayed in a background manner, such as in a reduced or gradually reduced size (such as shown in FIG. 4 through FIG. 9, FIG. 14 through FIG. 17, FIG. 19, and FIG. 20), in a partially or gradually transparent style, in a manner that covers or 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the touch-sensitive display of Claim 14 of Patent No. 9,513,801 would include a plurality of edges and to display displaying on the touch-sensitive display a multi-page application launch interface, and to modify the response from a plurality of possible responses to the swipe gesture of Claim 14 of Patent No. 9,513,801 to include while displaying the multi-page application launch interface, detecting a swipe gesture starting at a respective edge of the touch-sensitive display;


One would have been motivated to make such a modification to ensure productive touch interaction that maximises the space on the screen available for content and applications, and eliminates the need for physical or software 'system buttons', (Shuttleworth [0019] {Provisional pg. 2, Section A.) and so the user is provided 

Regarding Claim 14 of the Instant Application, Claim 14 of Patent No. 9,513,801 discloses:
in response to detecting the swipe gesture: in accordance with a determination that the swipe gesture meets settings-interface display criteria, wherein the settings-interface display criteria include a criterion that is met when the swipe gesture starts… [on] the touch-sensitive display…, displaying a settings interface that includes controls for changing a plurality of device settings. (when the gesture is a second swipe gesture in a second direction distinct from the first direction, displaying one or more settings icons [Claim 13])

Claim 14 of Patent No. 9,513,801 may not explicitly disclose:
wherein the settings-interface display criteria include a criterion that is met when the swipe gesture starts adjacent to a third edge of the touch-sensitive display that is different from the first edge of the touch-sensitive display and the second edge of the touch-sensitive display, (emphasis added).


in response to detecting the swipe gesture: in accordance with a determination that the swipe gesture meets settings-interface display criteria, wherein the settings-interface display criteria include a criterion that is met when the swipe gesture starts adjacent to a third edge of the touch-sensitive display that is different from the first edge of the touch-sensitive display and the second edge of the touch-sensitive display, displaying a settings interface that includes controls for changing a plurality of device settings. (the bottom edge in Ubuntu provides access to and control over the application controls (Shuttleworth [0049] {Provisional pg. 5, section B.4}), and that applications might follow very different designs for very different purposes, the nature of those controls can vary. But in general, a bottom edge swipe should hide and reveal controls of the appropriate form for the application. (Shuttleworth [0050]  {Provisional pg. 5, section B.4}), these controls are placed at the bottom edge, and are only revealed by a short swipe up from the bottom edge, and then concealed by a swipe down on the controls through to the bottom edge (Shuttleworth [0107] {Provisional pg. 9, third paragraph}, and this approach is used not just inside an application but also outside of applications, whether the user is viewing their home screen, welcome screen or maybe flicking through opened applications. In all cases, appropriate controls are revealed by a short swipe up from the bottom edge. Saving this space gives a cleaner, simpler look and only gives the user information that is important when specifically needed by the user. (Shuttleworth [0108] {Provisional pg. 9, fourth paragraph})



One would have been motivated to make such a modification to ensure productive touch interaction that maximises the space on the screen available for content and applications, and eliminates the need for physical or software 'system buttons'. (Shuttleworth [0019] {Provisional pg. 2, Section A.)

Regarding Claim 18 of the Instant Application, Claim 18 is directed towards an electronic device, comprising: a touch-sensitive display having a plurality of edges; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for a method that is substantially the same as Claim 1 of the Instant Application. Claim 2 of Patent No. 9,513,801, is also directed towards an electronic device, comprising: a touch-sensitive display; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one Claim 14 of Patent No. 9,513,801. Therefore Claim 18 is rejected under the same rationale as above.

Regarding Claim 19 of the Instant Application, Claim 19 is directed towards a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a touch-sensitive display having a plurality of edges, cause the electronic device to perform a method that is substantially the same as Claim 1 of the Instant Application. Claim 26 of Patent No. 9,513,801, is also directed towards a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a touch-sensitive display cause the device to perform a method that is substantially the same as Claim 14 of Patent No. 9,513,801. Therefore Claim 19 is rejected under the same rationale as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-9, 15-21 and 24  rejected under 35 U.S.C. 103 as being unpatentable over Shuttleworth et al. (US 20140189578 A1, cited in previous Office Action) in view of Chaudhri (US 20110252357 A1, cited in previous Office Action), hereinafter Chaudhri ‘357 and Lazaridis et al. (US 20120235930 A1, cited in previous Office Action), hereinafter Lazaridis.
Regarding Claim 1, Shuttleworth teaches:
A method, comprising: at an electronic device with a touch-sensitive display having a plurality of edges: (See FIG. 2 {Provisional Drawing 3} with examples of electronic devices with touch-sensitive displays having a plurality of edges, a touch-based device such as a smartphone or tablet [0003] {Provisional pg. 1, field of Invention}, device touch screen [0100] {Provisional pg. 8, Section A.1})
displaying on the touch-sensitive display a multi-page application launch interface; (more applications are reachable through the home screen apps page [0021] {Provisional pg. 2, section A.1}, open a home screen or the apps page of a home screen [0213] {Provisional pg. 19, first listed Optional features} Home Screen is divided into a number of sections the user reaches by flicking up or down on the screen; the sections are: Frequent Apps; Favourite People; People Recently in Touch; Recent Music; Videos Popular Online [0273] {Provisional pg. 24, second paragraph} If you're in the Home Screen and you swipe sideways, you see the information you use the most often (e.g. a page with the People you communicate with most often (each listing can be accompanied with Twitter or FB feed data); another page with the Music you listen too most; another page with the apps you use most. You can jump to any of these pages with a single gesture. [0276] {Provisional pg. 24, fifth paragraph}, swiping right from the Home Screen takes you to the Apps page; a further swipe right takes you to Videos. A swipe left takes you to People (contacts) and a further swipe right takes you to Music [0277] {Provisional pg. 24, sixth paragraph}, On the apps page, you find icons for all installed apps, plus apps available for download-so there's one consistent way to find apps on any Ubuntu device; specifically, there are sections for Running Apps; 
while displaying the multi-page application launch interface, detecting a swipe gesture starting at a respective edge of the touch-sensitive display; in response to detecting the swipe gesture, determining a response from a plurality of possible responses to the swipe gesture based at least in part on the respective edge, of the plurality of edges, at which the swipe gesture starts, including: (Section A.1 Edge Gestures [0100]-[0109] {Provisional pgs. 8-9, Section A.1}; a swipe in from an edge causes the device to behave (e.g. display a UI graphic, open an app, open a control pane, invoke a function), in a way that depends on the specific edge swiped-in from (e.g. left, right, top or bottom). [0100] {Provisional pg. 8, Section A.1}, This approach is used not just inside an application but also outside of applications... the user is viewing their home screen... [0108] {Provisional pg. 9, 3rd full paragraph}, open a home screen or the apps page of a home screen [0213] {Provisional pg. 19, first listed Optional features} On the apps page, you find icons for all installed apps, plus apps available for download-so there's one consistent way to find apps on any Ubuntu device; specifically, there are sections for Running Apps; Frequently Used Apps; Installed Apps; Apps available for download [0278], {Provisional pg. 24-25, paragraph bridging the pages} Home screen includes apps sections listing all installed apps and also apps available for download [0291] {Provisional 25 Section F.2})

the plurality of user interfaces including a second user interface that is different from the multi-page application launch interface, (This launcher bar may also include non-favourite but running apps, to give quick access to them [0193] {Provisional pg. 16, Section D.1}, The launcher bar or column includes typically 10 icons. [0272] {Provisional pg. 24, first paragraph}, e.g. FIG. 25 {Provisional Drawing 38} in which a second user 
…
in accordance with a determination that the swipe gesture meets second criteria, wherein the second criteria include a criterion that is met when the swipe gesture starts at a second edge of the touch-sensitive display, different from the first edge of the touch-sensitive display, and moves away from the second edge, displaying a notification interface that includes… notifications. (The top edge hosts a set of status indicators, and provides a means to access system-wide settings and features (typically network, battery, clock and calendar, sound etc.) as well as system or system-wide capabilities (such as messaging and search). [0023] {Provisional pg. 2, section A.2}, The top edge provides access to system services, settings and searches, through a ranged gesture [0041] {Provisional pg. 4, Section B.3}, what new messages have arrived? [0047] {Provisional pg. 5, second bullet point}, at the top right of the screen are the system status and function icons, such as time and date, volume, network, messaging, battery [0104] {Provisional pg. 8, fifth paragraph}, A short swipe from the top right edge causes a pane relating to one system information function to be displayed, and continuing that swipe down expands the pane to include user-selectable parameters for that function. [0159] {Provisional pg. 13, section B.2}, See FIG. 34 {Provisional drawing 49}, example of available views from swiping down (and then sideways, as mentioned above) from the top right edge of the screen where the indicators are displayed [0388] {Provisional Drawings 48-49} including Messages)

displaying a notification interface that includes recently received notifications. (emphasis added).

Also, Shuttleworth may not explicitly disclose:
wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a size of a representation of the multi-page application launch interface;

Chaudhri ‘357 teaches:
A method, comprising: at an electronic device with a touch-sensitive display having a plurality of edges: (See FIG.s 1A-1C, 2, 3, 4A, 4B, 5A, devices 100 with touch-sensitive displays 112 [0070] with a plurality of edge, and graphical user interface (GUI), one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions [0007])
displaying on the touch-sensitive display a multi-page application launch interface; (See FIG. 5A, 5P, 5Q and 5Z, an exemplary user interface ("home screen" 5001) displaying a plurality of application icons 5002 (e.g., 5002-21 through 5002-38) on touch screen 112 of a portable electronic device (e.g., portable multifunction device 100). [0212], application icons 5002 can be the same as application icons illustrated in 
while displaying the multi-page application launch interface, detecting a swipe gesture starting at a respective edge of the touch-sensitive display; (See 5Z, gesture 523 (e.g., a swipe down gesture) is detected on touch screen 112 from a top edge of the display. [0236])
… displaying an application switching user interface that includes concurrent display of representations of a plurality of user interfaces that correspond to open applications, (The device displays (1118) images of open applications in a first predefined area (e.g., images 5008-12 and 5008-10 in FIG. 5EE). The images of open applications correspond to at least some of the plurality of concurrently open applications. In some embodiments, the images are displayed as a scrollable linear strip of images (e.g., images 5008 are scrollable as shown in FIGS. 5EE-5FF). Each image is displayed at a second size that is smaller than the first size (e.g., live thumbnails). The images include an image of the first application view and an image of a view in the second application (e.g., image 5008-12 of a browser application view and image 5008-10 of a mail application view). The device displays (1120) in a second predefined area that is distinct from the first predefined area, a portion of a view with application icons 
…
in accordance with a determination that the swipe gesture meets second criteria, wherein the second criteria include a criterion that is met when the swipe gesture starts at a second edge of the touch-sensitive display, different from [a] first edge of the touch-sensitive display, and moves away from the second edge, displaying a notification interface that includes recently received notifications. (a gesture for displaying user selected information. In FIG. 5Z, gesture 523 (e.g., a swipe down gesture) is detected on touch screen 112 from a top edge of the display. FIG. 5AA illustrates that, in response to detecting gesture 523, an exemplary user interface including user selected information is displayed. The user selected information user interface includes, for example, user selectable icon (e.g., done icon 5020), user selected information (e.g., local weather 5016), and recent electronic notifications (e.g., recent email 5018-1 and upcoming events 5018-2). [0236] the device detects (646) a swipe down gesture that starts from a top edge of the display (e.g., gesture 523 in FIG. 5Z). In response to detecting the swipe down gesture, the device displays a user selectable icon (e.g., done icon 5020 in FIG. 5AA), and displays at least one of: a list of recent electronic notifications, (e.g., recent emails 5018-1 and/or upcoming events 5018-2) and user selected information (e.g., local weather information 5016, stock price (not shown), news headings (not shown), etc.). [0262])



One would have been motivated to make such a modification to reduce the cognitive burden on a user and produce a more efficient human-machine interface (Chaudhri ‘357 [0006], [0244])

As stated above, Shuttleworth may not explicitly disclose:
wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a size of a representation of the multi-page application launch interface;

Lazaridis teaches:
at an electronic device with a touch-sensitive display having a plurality of edges: (See FIG. 2; touch sensitive display 118… non-display area 204 is utilized to accommodate, for example, electronic traces or electrical connections, adhesives or other sealants, and/or protective coatings around the edges of the display area. [0022], monitoring may target detection of a touch at specific locations of the display, such as at or near an edge or side of the display area 202 [0023])
home screen] interface; (the second application is opened 1214 in response to detecting 1212 an indication to open the second application. [0041], The second application may alternatively be… home screen [0038], See FIG. 12, loop back to 1206 after Open 2nd Application, where the 2nd Application would now be considered the 1st Application;)
while displaying the… [home screen] interface, detecting a swipe gesture starting at a respective edge of the touch-sensitive display; (touch sensitive display 118… non-display area 204 is utilized to accommodate, for example, electronic traces or electrical connections, adhesives or other sealants, and/or protective coatings around the edges of the display area. [0022], monitoring may target detection of a touch at specific locations of the display, such as at or near an edge or side of the display area 202 [0023] home screen [0038])
…
in accordance with a determination that the swipe gesture meets first criteria, wherein the first criteria include a criterion that is met when the swipe gesture starts at a first edge of the touch-sensitive display and moves away from the first edge, (A gesture associated that indicates a request to display information associated with a second application is detected 1204. Detection of the gesture triggers display of the second application information. The gesture may be considered to be a command associated with the second application, which command requests, controls, or causes at least part of the second application information to be displayed. [0035], An appropriate gesture is advantageously assigned to request display of information associated with a second application…The gesture may be associated with a specific location, such as an edge 
displaying an application switching user interface that includes concurrent display of representations of a plurality of user interfaces that correspond to open applications, the plurality of user interfaces including a second user interface that is different from the … [home screen] interface, (The first application information and second application information are displayed 1206 [0039], the second application is opened 1214 in response to detecting 1212 an indication to open the second application. [0041], The second application may alternatively be… home screen [0038], See FIG. 12, loop back to 1206 after Open 2nd Application, where the 2nd Application (i.e. home screen) would now be considered the 1st Application, or at 1202 in which the 1st Application is the open application (i.e. home screen); e.g. FIG. 15, 1st Application (i.e. home screen) is displayed with 2nd Application information 1502 [0044])
wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a size of a representation of the… [home screen] interface; and (the second application is opened 1214 in response to detecting 1212 an indication to open the second application. [0041], The second application may alternatively be… home screen [0038], See FIG. 12, loop st Application is the open application (i.e. home screen); The first application information 404 may optionally be displayed in a background manner, such as in a reduced or gradually reduced size (such as shown in FIG. 4 through FIG. 9, FIG. 14 through FIG. 17, FIG. 19, and FIG. 20), in a partially or gradually transparent style, in a manner that covers or replaces the first application information with the second application information (such as shown in FIG. 7, FIG. 8, FIG. 10, and FIG. 20), in a manner that shifts or scrolls the first application information off the touch-sensitive display 118 (such as shown in FIG. 11, FIG. 15 through FIG. 17, FIG. 19, and FIG. 20) other visual representations, or any combination thereof. The gradual changes in display may optionally take place in response to movement of the gesture or display of the second application information. For example, FIG. 4 and FIG. 5 illustrate that the first application information is reduced in size more as the path 402 of the gesture extends further into the display area 202 [0025], Some of the examples herein show an option where the first application information is displayed in a reduced size. Another option in these examples retains the reduced-size first application information at a fixed location on the display 118 as the second application information covers or replaces the first application information on the display 118 [0032])

Given that Shuttleworth teaches ranged gestures and that many other data visualization variants are possible (Shuttleworth [0171] {Provisional pg. 14, final paragraph}) and Chaudhri ‘357 teaches an exemplary user interface ("home screen" 

One would have been motivated to make such a modification so that the user is provided with the ability to preview the second application information without opening the application and to optionally open the second application if desired. For example, the user may have viewed enough information via preview and does not desire to view more information or open the second application (Lazaridis [0029]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Shuttleworth suggests:
in accordance with a determination that the swipe gesture meets third criteria, wherein the third criteria include a criterion that is met when the swipe gesture starts away from an edge of the touch-sensitive display, navigating within the multi-page application launch interface, including replacing display of a first page of the multi-page application launch interface, which includes a first plurality of application icons, with 

Chaudhri ‘357 also teaches:
in accordance with a determination that the swipe gesture meets third criteria, wherein the third criteria include a criterion that is met when the swipe gesture starts away from an edge of the touch-sensitive display, navigating within the multi-page 

Given the suggestion of Shuttleworth of the home screen divided into sections, including installed apps, frequently used apps, apps available for download and running apps, and flicking up, down or sideways on the screen to navigate between the different sections, being distinguished form the edge gestures from the top, bottom, left or right edges for different functions, and that Chaudhri ‘357 also distinguishes between a touch on an edge of the display in FIG. 5Z and a touch within the display in FIG. 5P, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in accordance with a determination that the swipe gesture meets third criteria, wherein the third criteria include a criterion that is met when the swipe gesture starts away from an edge of the touch-sensitive display, navigating within 

One would have been motivated to make such a modification to reduce the cognitive burden on a user and produce a more efficient human-machine interface (Chaudhri ‘357 [0006], [0244])

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Shuttleworth teaches:
wherein navigating within the multi-page application launch interface includes translating at least a portion of the multi-page application launch interface in a direction corresponding to a direction of the swipe gesture. (Home Screen is divided into a number of sections the user reaches by flicking up or down on the screen; the sections are: Frequent Apps; Favourite People; People Recently in Touch; Recent Music; Videos Popular Online [0273] {Provisional pg. 24, second paragraph} If you're in the Home Screen and you swipe sideways, you see the information you use the most often (e.g. a page with the People you communicate with most often (each listing can be accompanied with Twitter or FB feed data); another page with the Music you listen too most; another page with the apps you use most. You can jump to any of these pages with a single gesture. [0276] {Provisional pg. 24, fifth paragraph} swiping right from the Home Screen takes you to the Apps page; a further swipe right takes you to Videos. A 

Chaudhri ‘357 also teaches:
wherein navigating within the multi-page application launch interface includes translating at least a portion of the multi-page application launch interface in a direction corresponding to a direction of the swipe gesture. (that gesture 519 (e.g., a swipe gesture) is detected on touch screen 112. FIG. 5Q illustrates that, in response to detecting gesture 519, open application icons 5002 displayed on touch screen 112 in FIG. 5P are scrolled off the display, and a different set of open application icons 5002 (e.g., 5002-10 through 5002-18) are displayed on touch screen 112 [0229] scrolling open application icons arranged in a grid. In FIG. 5P, open application icons 5002 (e.g., 5002-1 through 5002-9) are displayed in a three-by-three grid. In some embodiments, application icons 5002 can be the same as application icons illustrated in FIGS. 5A-5K (e.g., map application icons 5002-6 and 5002-27 can be identical). [0228])

Therefore, combining Shuttleworth, Chaudhri ‘357 and Lazaridis would meet the claim limitations for the same reasons as set forth in Claim 2
Regarding Claim 6, the rejection of Claim 1 is incorporated.
Shuttleworth teaches:
wherein the first criteria include a criterion that is met when the swipe gesture moves in a first pre-determined direction on the touch-sensitive display. (Section B.1 Application Edge (Left Edge) Ranged Gestures; A swipe through the left edge is a ranged gesture with several stages [0032] {Provisional pg. 4, first paragraph}, Favourite and running applications are directly accessible through the 'launcher' which is a vertical bar of application icons accessed through the left edge [0021] {Provisional pg. 2, Section A.1}, Swipe from left edge to bring up launcher; swipe further to bring up the running apps page. [0111] {Provisional pg. 9, section A.2} show all the apps which are running [0141] {Provisional pg. 11, section B.1}, continuing further to the right (in the same fluid gesture) shows all the running apps [0143] {Provisional pgs. 11-12, paragraph bridging the pages}, continuing further to the right (in the same fluid gesture) shows all the running apps [0158] {Provisional pg. 13, Section B.2}, This launcher bar may also include non-favourite but running apps, to give quick access to them [0193] {Provisional pg. 16, Section D.1}, The launcher bar or column includes typically 10 icons. [0272] {Provisional pg. 24, first paragraph})

Regarding Claim 7, the rejection of Claim 6 is incorporated.
Shuttleworth teaches:
wherein the second criteria include a criterion that is met when the swipe gesture moves in a second predetermined direction on the touch-sensitive display, different from the first predetermined direction. (The top edge hosts a set of status indicators, and 

Chaudhri ‘357 also teaches:
wherein the second criteria include a criterion that is met when the swipe gesture moves in a second predetermined direction on the touch-sensitive display, different from the first predetermined direction. (a gesture for displaying user selected information. In FIG. 5Z, gesture 523 (e.g., a swipe down gesture) is detected on touch screen 112 from a top edge of the display. FIG. 5AA illustrates that, in response to detecting gesture 523, an exemplary user interface including user selected information is displayed. The user selected information user interface includes, for example, user selectable icon 

Therefore, combining Shuttleworth, Chaudhri ‘357 and Lazaridis would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 8, the rejection of Claim 6 is incorporated.
Shuttleworth teaches:
in response to detecting the swipe gesture: in accordance with a determination that the swipe gesture meets search-interface display criteria, wherein the search-interface display criteria include a criterion that is met when the swipe gesture starts over a region of the touch-sensitive display that does not correspond to the first edge, and moves by more than a first predefined amount in a second predetermined direction perpendicular to the first predetermined direction, (The top edge provides access to system services, settings and searches, through a ranged gesture [0041] {Provisional pg. 4, Section B.3}, the left part of the top edge is dedicated to search. So initiating the gesture on the top left of the screen provides access to a range of system search 
replacing display of at least a portion of the multi-page application launch interface with display of a search interface that includes a search input field for inputting search terms. (See FIG.s 9 and 10 {Provisional drawings 15 and 16}, portion of Home Screen with Frequent Apps in FIG. 10 is replaced as shown in FIG. 9 with search bar for inputting search terms {Provisional drawings 15 and 16}; The user types in what to search for and Ubuntu takes care of the rest. [0239] {Provisional pg. 21, fourth paragraph})

Regarding Claim 9, the rejection of Claim 8 is incorporated.
Shuttleworth teaches:
…displaying a keyboard for entering text into… [a] field. (touch screen keyboard is provided [0084] {Provisional drawing 34})


wherein displaying the search interface includes displaying a keyboard for entering text into the search input field. (emphasis added).

Chaudhri ‘357 teaches:
wherein displaying [a] search interface includes displaying a keyboard for entering text into [a] search input field. (See FIG. 5X, search icon 5104 and keyboard 5014 are concurrently displayed on touch screen 112 with at least a subset of open application icons 5002 (e.g., application icons 5002 in FIG. 5X) [0234], a search input user interface (e.g., the user interface in FIG. 5W, including keyboard 5014), receives one or more search terms in the search input user interface, performs a search using the one or more search terms, and displays results of the search [0280])

Given that Shuttleworth teaches displaying a touch screen keyboard for entering text, and that the user types in what to search, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying the search interface and inputting search terms of Shuttleworth to include wherein displaying the search interface includes displaying a keyboard for entering text into the search input field, as taught by Chaudhri ‘357.

One would have been motivated to make such a modification to reduce the cognitive burden on a user and produce a more efficient human-machine interface (Chaudhri ‘357 [0006], [0268])

Regarding Claim 15, the rejection of Claim 1 is incorporated.
Shuttleworth may not explicitly disclose:
wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a scale of the representation of the multi-page application launch interface.

Lazaridis teaches:
wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a scale of the representation of the… [home screen] interface. (the second application is opened 1214 in response to detecting 1212 an indication to open the second application. [0041], The second application may alternatively be… home screen [0038], See FIG. 12, loop back to 1206 after Open 2nd Application, where the 2nd Application would now be considered the 1st Application; The first application information 404 may optionally be displayed in a background manner, such as in a reduced or gradually reduced size (such as shown in FIG. 4 through FIG. 9, FIG. 14 through FIG. 17, FIG. 19, and FIG. 20), in a partially or gradually transparent style, in a manner that covers or replaces the first application information with the second application information (such as shown in FIG. 7, FIG. 8, FIG. 10, and FIG. 20), in a manner that shifts or scrolls the first application information off the touch-sensitive display 118 (such as shown in FIG. 11, FIG. 15 through FIG. 17, FIG. 19, and FIG. 20) other visual representations, or any combination thereof. The gradual changes in display may optionally take place in 

Given that Shuttleworth teaches ranged gestures and that many other data visualization variants are possible (Shuttleworth [0171] {Provisional pg. 14, final paragraph}) and Chaudhri ‘357 teaches an exemplary user interface ("home screen" 5001) displaying a plurality of application icons 5002 (e.g., 5002-21 through 5002-38) on touch screen 112 of a portable electronic device (Chaudhri ‘357 [0212]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying the application switching user interface and home screen that is a multi-page application launch interface of Shuttleworth and Chaudhri ‘357 to include, wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a scale of the representation of the multi-page application launch interface, as taught by Lazaridis, to meet the claim limitations with a reasonable expectation of success.



Regarding Claim 16, the rejection of Claim 1 is incorporated.
Shuttleworth teaches:
wherein the multi-page application launch interface is a home screen having a plurality of application icons. (more applications are reachable through the home screen apps page [0021] {Provisional pg. 2, section A.1}, open a home screen or the apps page of a home screen [0213] {Provisional pg. 19, first listed Optional features} Home Screen is divided into a number of sections the user reaches by flicking up or down on the screen; the sections are: Frequent Apps; Favourite People; People Recently in Touch; Recent Music; Videos Popular Online [0273] {Provisional pg. 24, second paragraph} If you're in the Home Screen and you swipe sideways, you see the information you use the most often (e.g. a page with the People you communicate with most often (each listing can be accompanied with Twitter or FB feed data); another page with the Music you listen too most; another page with the apps you use most. You can jump to any of these pages with a single gesture. [0276] {Provisional pg. 24, fifth paragraph}, swiping right from the Home Screen takes you to the Apps page; a further swipe right takes you to Videos. A swipe left takes you to People (contacts) and a further swipe right takes you to Music [0277] {Provisional pg. 24, sixth paragraph}, On 

Regarding Claim 17, the rejection of Claim 1 is incorporated.
Shuttleworth teaches:
wherein the second user interface is a user interface of an application recently open on the electronic device. (Favourite and running applications are directly accessible through the 'launcher' which is a vertical bar of application icons accessed through the left edge [0021] {Provisional pg. 2, section A.1}, This launcher bar may also include non-favourite but running apps, to give quick access to them [0193] {Provisional pg. 16, Section D.1}, The launcher bar or column includes typically 10 icons. [0272] {Provisional pg. 24, first paragraph}, e.g. FIG. 25 {Provisional Drawing 38} in which a second user interface with the launcher bar is displayed in 25(B) compared to 25(A); The Launcher bar is available from all views of the phone… a Home screen... The launcher bar may show favourite and opened apps. [0381] {Provisional Drawing 38})

Chaudhri ‘357 also teaches:
wherein the second user interface is a user interface of an application recently open on the electronic device. (The device displays (1118) images of open applications 

Therefore, combining Shuttleworth, Chaudhri ‘357 and Lazaridis would meet the claim limitations for the same reasons as set forth in Claim 1.

Claims 18 and 19 are directed to an electronic device, comprising: a touch-sensitive display having a plurality of edges; one or more processors; memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, and a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a touch-sensitive display having a plurality of edges, cause the electronic device/the one or more programs including instructions for, performing a method that is substantially the same as Claim 1 and are therefore rejected under the same rationale as above, in view of (Shuttleworth: See FIG. 2 {Provisional Drawing 3} with examples of electronic devices with touch-sensitive displays having a plurality of edges, a touch-based device such as a smartphone or tablet [0003] {Provisional pg. 1, field of Invention}, , device touch screen [0100] {Provisional pg. 8, Section A.1}, CPU [0317] {Provisional pg. 28, fourth paragraph}, locally stored files, remotely stored files across a network [0234] {Provisional pg. 20, Section E.1}, running on all of these devices has the full capabilities of the PC OS [0317] {Provisional pg. 28, fourth paragraph}) and (Chaudhri ‘357: See FIG.s 1A-1C, 2, 3, 4A, 4B, 5A, devices 100 with touch-sensitive displays 112 [0070] with a plurality of edge, and graphical user interface (GUI), one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions [0007])

Regarding Claim 20, the rejection of Claim 18 is incorporated.
Claim 20 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Regarding Claim 21, the rejection of Claim 20 is incorporated.
Claim 21 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Regarding Claim 24, the rejection of Claim 20 is incorporated.
Claim 24 is substantially the same as Claims 3 and 6 and is therefore rejected under the same rationale as above.

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shuttleworth in view of Chaudhri ‘357 and Lazaridis, as applied to Claims 2 and 20 above, and further in view of Echeverri et al. (US 20100214237 A1, previously cited), hereinafter Echeverri.

Regarding Claim 4, the rejection of Claim 2 is incorporated.
Shuttleworth teaches:
the third criteria are next-page display criteria; and the next-page display criteria include a criterion that is met when the swipe gesture moves… in a first predetermined direction on the touch-sensitive display. (the Home Screen is divided into a number of sections the user reaches by flicking up or down on the screen; the sections are: Frequent Apps; Favourite People; People Recently in Touch; Recent Music; Videos 

Chaudhri ‘ 357 also teaches:


While Shuttleworth teaches ranged gestures, and Chaudhri ‘357 teaches scrolling in response to the gesture includes displaying a different set of applications icons in a grid, the references suggest, but may not explicitly disclose:
the next-page display criteria include a criterion that is met when the swipe gesture moves by more than a second predefined amount in a first predetermined direction on the touch-sensitive display. (emphasis added).

Echeverri teaches:
third criteria are next-page display criteria; and the next-page display criteria include a criterion that is met when [a] swipe gesture moves by more than a second predefined amount in a first predetermined direction on [a] touch-sensitive display. (A 

Given that Shuttleworth teaches ranged gestures, and gives examples of swiping right from the Home Screen takes you to the Apps page; a further swipe right takes you to Videos, and Chaudhri ‘357 teaches Event receiver 182 receives event information from event sorter 170. The event information includes information about a sub-event, for example, a touch or a touch movement. Depending on the sub-event, the event information also includes additional information, such as location of the sub-event. When the sub-event concerns motion of a touch the event information may also include 

One would have been motivated to do so because obviates the need to find and press a button on a specific part of an application, to enter a menu and select an option, or to use any other more time-consuming method to jump through the information (Echeverri [0048]).

Regarding Claim 22, the rejection of Claim 20 is incorporated.
Claim 22 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shuttleworth in view of Chaudhri ‘357 and Lazaridis, as applied to Claims 2 and 20 Wilairat (US 20100302172 A1, previously cited), hereinafter Wilairat.

Regarding Claim 5, the rejection of Claim 2 is incorporated.
Shuttleworth teaches:
the third criteria are next-page display criteria;… the first criteria include a criterion that is met when the swipe gesture starts in… the first edge of the touch-sensitive display; and (Section B.1 Application Edge (Left Edge) Ranged Gestures; A swipe through the left edge is a ranged gesture with several stages [0032] , Favourite and running applications are directly accessible through the 'launcher' which is a vertical bar of application icons accessed through the left edge [0021], Swipe from left edge to bring up launcher; swipe further to bring up the running apps page. [0111] show all the apps which are running [0141] continuing further to the right (in the same fluid gesture) shows all the running apps [0143] show all the apps which are running [0141] {Provisional pg. 11, section B.1}, continuing further to the right (in the same fluid gesture) shows all the running apps [0143] {Provisional pgs. 11-12, paragraph bridging the pages}, continuing further to the right (in the same fluid gesture) shows all the running apps [0158] {Provisional pg. 13, Section B.2}, This launcher bar may also include non-favourite but running apps, to give quick access to them [0193] {Provisional pg. 16, Section D.1}, The launcher bar or column includes typically 10 icons. [0272] {Provisional pg. 24, first paragraph})
the next-page display criteria include a criterion that is met when the swipe gesture starts in a first region co-incident with the touch-sensitive display. (Home 

Chaudhri ‘357 teaches:


Chaudhri ‘357 suggests:
the touch-sensitive display is sensitive to contacts with a bezel region adjacent to.. [an] edge of the touch-sensitive display; …criteria include a criterion that is met when the swipe gesture starts in the bezel region adjacent to the… edge of the touch-sensitive display; and (See FIG. 5Z, touch 523 contacts the bezel region adjacent to edge of touch screen 112; gesture 523 (e.g., a swipe down gesture) is detected on touch screen 112 from a top edge of the display. [0236], the device detects (646) a swipe down gesture that starts from a top edge of the display (e.g., gesture 523 in FIG. 5Z) [0262])

Chaudhri ‘357 further teaches:
the next-page display criteria include a criterion that is met when the swipe  gesture starts in a first region co-incident with the touch-sensitive display. (that gesture 

Wilairat teaches:
[a] touch-sensitive display is sensitive to contacts with a bezel region adjacent to [a] first edge of the touch-sensitive display;… first criteria include a criterion that is met when [a] swipe gesture starts in the bezel region adjacent to the first edge of the touch-sensitive display; (a user can initiate a touch input with a finger just off an edge of the touch-screen and then motion a pull-in gesture across the touch-screen. When the motion of the touch pull-in gesture is initiated by the user, a progression of the motion as the touch input remains in contact with the touch-screen creates a contact region on the touch-screen that progressively expands and is detected. The progressive expansion of the contact region on the touch-screen is then determined or recognized as the touch pull-in gesture that initiates a display of a user interface component proximate a location of the touch pull-in gesture on the touch-screen. A user interface component can include any type of hidden menu, slide menu, drop-down menu, scrollbar, and/or any other type of user interface displayable element [0009] a user of 

Shuttleworth of the home screen divided into sections, including installed apps, frequently used apps, apps available for download and running apps, and flicking up, down or sideways on the screen to navigate between the different sections, being distinguished form the edge gestures from the top, bottom, left or right edges for different functions, and that Chaudhri ‘357 also distinguishes between a touch on an edge of the display (suggested bezel) in FIG. 5Z and a touch within the display in FIG. 5P, and further teaches Event receiver 182 receives event information from event sorter 170. The event information includes information about a sub-event, for example, a touch or a touch movement. Depending on the sub-event, the event information also includes additional information, such as location of the sub-event. When the sub-event concerns motion of a touch the event information may also include speed and direction of the sub-event (Chaudhri ‘357 [0155]) and Event comparator 184 compares the event information to predefined event or sub-event definitions and, based on the comparison, determines an event or sub-event, or determines or updates the state of an event or sub-event (Chaudhri ‘357 [0156]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch-sensitive display, of Shuttleworth and Chaudhri ‘357, to include the touch-sensitive display is sensitive to contacts with a bezel region adjacent to the first edge of the touch-sensitive display; the first criteria include a criterion that is met when the swipe 

One would have been motivated to make such a modification to conserve the display space is to hide menus, scrollbars, and other similar user interface features just off-screen and out of the display space without adding difficulty for a user to then manipulate various controls and selections to locate and utilize the hidden user interface features (Wilairat [0001]-[0002]).

Regarding Claim 23, the rejection of Claim 20 is incorporated.
Claim 23 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shuttleworth in view of Chaudhri ‘357 and Lazaridis, as applied to Claim 9 above, and further in view of Chaudhri (US 20100231533 A1, previously cited), hereinafter Chaudhri ‘533.

Regarding Claim 10, the rejection of Claim 9 is incorporated.
Shuttleworth teaches:
the multi-page application launch interface includes multiple pages of application icons; and (Home Screen is divided into a number of sections the user reaches by flicking up or down on the screen; the sections are: Frequent Apps; Favourite People; 
displaying the search interface includes:… displaying the search input field in between the respective edge of the touch-sensitive display and [a] set of application icons. (See FIG.s 9 and 10 {Provisional drawings 15 and 16}, portion of Home Screen with Frequent Apps in FIG. 10 is replaced as shown in FIG. 9 with search bar for inputting search terms between the top edge and icons from the Home page remain displayed {Provisional drawings 15 and 16}; an example, in which in a home screen, swiping down from the top left corner brings down the Search. [0070] {Provisional drawing 15}, a swipe down through the left part of the top edge always invokes the search experience. It is a ranged gesture that enables the selection of a particular search scope (by default, the Home scope is used, which searches everything). [0238] {Provisional pg. 21, third paragraph}, the search bar that enables a general search 

Chaudhri ‘357 teaches:
the multi-page application launch interface includes multiple pages of application icons; and (See FIG. 5A, 5P, 5Q, 5W and 5Z, an exemplary user interface ("home screen" 5001) displaying a plurality of application icons 5002 (e.g., 5002-21 through 5002-38) on touch screen 112 of a portable electronic device (e.g., portable multifunction device 100). [0212], application icons 5002 can be the same as application icons illustrated in FIGS. 5A-5K (e.g., map application icons 5002-6 and 5002-27 can be identical). In other embodiments, application icons 5002 displayed in a grid can be different from application icons displayed elsewhere (e.g., within an application icon area 5006 or on home screen 5001). [0228] Typically, the images of open applications are user selectable, and the images of open applications, when selected (e.g., by a gesture), initiate certain processes associated with them (e.g., displaying a corresponding application view [0278])
displaying the search interface includes:… [displaying] a set of application icons from a first page of the multi-page application launch interface away from a respective edge of the touch-sensitive display…; and displaying the search input field in between the respective edge of the touch-sensitive display and the set of application icons. (See FIG.s 5Q, 5W and 5X with Search icon 1504 between top edge and icons 5002-10 – 5002-18; search icon 5104 and keyboard 5014 are concurrently displayed on touch 

The combination of Shuttleworth, Chaudhri ‘357 and Lazaridis may not explicitly disclose:
translating a set of application icons from a first page of the multi-page application launch interface away from a respective edge of the touch-sensitive display in the second predetermined direction; (emphasis added)

Chaudhri ‘533 teaches:
[a] multi-page application launch interface includes multiple pages of application icons; and (See FIG.s 5A and 5B, The device concurrently displays (602) a first plurality of application launch icons (e.g., 5002, 5004, 5006 and 5008 in FIG. 5A) in a first area (e.g., 5010 in FIG. 5A) of the touch screen display. In some embodiments, the device also displays a second plurality of application launch icons (e.g., 5009-1, 5009-2, 5009-3, and 5009-4 in FIG. 5A) in a second area (e.g., 5012 in FIG. 5A) on the touch screen display, wherein the second area is different from the first area. [0147], the set-sequence-indicia icons provide (606) information about the number of sets of application launch icons in the plurality of sets of application launch icons and a position of a displayed set of application launch icons in the sequence of sets of application 
displaying [a] search interface includes: translating a set of application icons from a first page of the multi-page application launch interface away from a respective edge of [a] touch-sensitive display in [a] second predetermined direction; and displaying the search input field in between the respective edge of the touch-sensitive display and the set of application icons. (the animation includes sliding the search input user interface (e.g., 5037 in FIG. 5G) onto the screen from the top of the screen while sliding the plurality of application launch icons towards a bottom of the screen after detecting a user gesture (e.g., contact 5041 and downward swipe 5043 in FIG. 5G). [0153] also In some embodiments, the animation comprises (618) sliding the search input user interface (e.g., 5037 in FIG. 5D) onto the touch screen display from a first side of the display while concurrently sliding the first plurality of application launch icons towards a second side of the display opposite the first side of the display (e.g., as shown in FIGS. 5D, 5E and 5F). [0153], e.g. FIG.s 5C and 5G, icons for "iTunes" and "App Store" cease 

Given that Shuttleworth teaches that many other data visualization variants are possible (Shuttleworth [0171] {Provisional pg. 14, final paragraph}) and Chaudhri ‘357 also teaches embodiments were chosen and described in order to best explain the principles of the invention and its practical applications, to thereby enable others skilled in the art to best utilize the invention and various embodiments with various modifications as are suited to the particular use contemplated (Chaudhri ‘357 [0318]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying the search interface of Shuttleworth, Chaudhri ‘357 and Lazaridis to include translating a set of application icons from a first page of the multi-page application launch interface away from a respective edge of the touch-sensitive display in the second predetermined direction; and displaying the search input field in between the respective edge of the touch-sensitive display and the set of application icons, as taught by Chaudhri ‘533.

One would have been motivated to make such a modification to provide faster, more efficient methods and interfaces for search. Such methods and interfaces reduce 

Regarding Claim 11, the rejection of Claim 10 is incorporated.
In the interpretation in which “ceasing to display at least a subset of the application icons from the first page of the multi-page application launch interface” includes an overlay that covers the display of a subset of the application icons, Shuttleworth teaches:
wherein displaying the search interface includes ceasing to display at least a subset of the application icons from the first page of the multi-page application launch interface. (See FIG.s 9 and 10 {Provisional drawings 15 and 16}, portion of Home Screen with Frequent Apps in FIG. 10 is replaced as shown in FIG. 9 with search bar for inputting search terms that covers icons on the Home page and other icons from the Home page remain displayed {Provisional drawings 15 and 16}; an example, in which in a home screen, swiping down from the top left corner brings down the Search. [0070] {Provisional drawing 15}, a swipe down through the left part of the top edge always invokes the search experience. It is a ranged gesture that enables the selection of a particular search scope (by default, the Home scope is used, which searches everything). [0238] {Provisional pg. 21, third paragraph}, the search bar that enables a general search across multiple data sources is reached by a short swipe from the top left edge [0254] {Provisional pg. 23, Other optional features}, in a home screen, swiping down from the top left corner brings down the Search [0360] {Provisional drawing 15})


wherein displaying the search interface includes ceasing to display at least a subset of the application icons from the first page of the multi-page application launch interface.

Chaudhri ‘533 teaches:
wherein displaying the search interface includes ceasing to display at least a subset of the application icons from the first page of the multi-page application launch interface. (the animation includes sliding the search input user interface (e.g., 5037 in FIG. 5G) onto the screen from the top of the screen while sliding the plurality of application launch icons towards a bottom of the screen after detecting a user gesture (e.g., contact 5041 and downward swipe 5043 in FIG. 5G). [0153] also In some embodiments, the animation comprises (618) sliding the search input user interface (e.g., 5037 in FIG. 5D) onto the touch screen display from a first side of the display while concurrently sliding the first plurality of application launch icons towards a second side of the display opposite the first side of the display (e.g., as shown in FIGS. 5D, 5E and 5F). [0153], e.g. FIG.s 5C and 5G, icons for "iTunes" and "App Store" cease to display while other icons are maintained, and FIG.s 5D and 5E, icons for "Messages", "You Tube", "Clock" and "iTunes" are maintained while other icons cease to be displayed; also FIG. 5F, the device ceases (614) to display the second set of application 

Therefore, combining Shuttleworth, Chaudhri ‘357, Lazaridis and Chaudhri ‘533 would meet the claim limitations for the same reasons as set forth in Claim 10.

Regarding Claim 12, the rejection of Claim 10 is incorporated.
Shuttleworth teaches:
in response to detecting the swipe gesture, maintaining display of one or more of the application icons from the first page from the multi-page application launch interface while displaying the search interface. (See FIG.s 9 and 10 {Provisional drawings 15 and 16}, portion of Home Screen with Frequent Apps in FIG. 10 is replaced as shown in FIG. 9 with search bar for inputting search terms and icons from the Home page remain displayed {Provisional drawings 15 and 16}; an example, in which in a home screen, swiping down from the top left corner brings down the Search. [0070] {Provisional drawing 15}, a swipe down through the left part of the top edge always invokes the search experience. It is a ranged gesture that enables the selection of a particular search scope (by default, the Home scope is used, which searches everything). [0238] {Provisional pg. 21, third paragraph}, the search bar that enables a general search across multiple data sources is reached by a short swipe from the top left edge [0254] {Provisional pg. 23, Other optional features}, in a home screen, swiping down from the top left corner brings down the Search [0360] {Provisional drawing 15})


maintaining display of one or more of the application icons from the first page from the multi-page application launch interface while displaying the search interface. (See FIG.s 5Q, 5W and 5X with Search icon 1504 between top edge and icons 5002-10 – 5002-18; search icon 5104 and keyboard 5014 are concurrently displayed on touch screen 112 with at least a subset of open application icons 5002 (e.g., application icons 5002 in FIG. 5X) [0234], a search input user interface (e.g., the user interface in FIG. 5W, including keyboard 5014), receives one or more search terms in the search input user interface, performs a search using the one or more search terms, and displays results of the search [0280])

Also, Chaudhri ‘533 teaches:
in response to detecting [a] swipe gesture, maintaining display of one or more of the application icons from the first page from the multi-page application launch interface while displaying the search interface. (the animation includes sliding the search input user interface (e.g., 5037 in FIG. 5G) onto the screen from the top of the screen while sliding the plurality of application launch icons towards a bottom of the screen after detecting a user gesture (e.g., contact 5041 and downward swipe 5043 in FIG. 5G). [0153] also In some embodiments, the animation comprises (618) sliding the search input user interface (e.g., 5037 in FIG. 5D) onto the touch screen display from a first side of the display while concurrently sliding the first plurality of application launch icons towards a second side of the display opposite the first side of the display (e.g., as shown in FIGS. 5D, 5E and 5F). [0153], e.g. FIG.s 5C and 5G, icons for "iTunes" and 

Therefore, combining Shuttleworth, Chaudhri ‘357, Lazaridis and Chaudhri ‘533 would meet the claim limitations for the same reasons as set forth in Claim 10.

Regarding Claim 13, the rejection of Claim 10 is incorporated.
Shuttleworth may not explicitly disclose:
the multi-page application launch interface includes a fixed icon region that includes a plurality of application icons, and the fixed icon region is concurrently displayed with each page of the multiple pages of application icons; and displaying the search interface in response to detecting the swipe gesture includes ceasing to display the fixed icon region. 

Chaudhri ‘533 teaches:
the multi-page application launch interface includes a fixed icon region that includes a plurality of application icons, and the fixed icon region is concurrently displayed with each page of the multiple pages of application icons; and (See FIG.s 5A-5B, icons 5009-1 - 5009-4 in fixed icon region displayed with each set of application icons; a second plurality of application launch icons (e.g., 5009-1, 5009-2, 5009-3, and 
displaying the search interface in response to detecting the swipe gesture includes ceasing to display the fixed icon region. (See FIG. 5F, the device ceases (614) to display the second set of application launch icons (e.g., the device displays a search input user interface, as illustrated in FIG. 5F [0152])

Given that Shuttleworth teaches that many other data visualization variants are possible (Shuttleworth [0171] {Provisional pg. 14, final paragraph}) and Chaudhri ‘357 also teaches embodiments were chosen and described in order to best explain the principles of the invention and its practical applications, to thereby enable others skilled in the art to best utilize the invention and various embodiments with various modifications as are suited to the particular use contemplated (Chaudhri ‘357 [0318]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying the search interface and multi-page application launch interface of Shuttleworth, Chaudhri ‘357 and Lazaridis to include the multi-page application launch interface includes a fixed icon region that includes a plurality of application icons, and the fixed icon region is concurrently displayed with each page of the multiple pages of application icons; and displaying the search interface in response to detecting the swipe gesture includes ceasing to display the fixed icon region, as taught by Chaudhri ‘533.

.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shuttleworth in view of Chaudhri ‘357 and Lazaridis, as applied to Claim 1 above, and further in view of Bakker (US 20130038541 A1, previously cited), hereinafter Bakker.

Regarding Claim 14, the rejection of Claim 1 is incorporated.
Shuttleworth teaches:
in response to detecting the swipe gesture: in accordance with a determination that the swipe gesture meets settings-interface display criteria, wherein the settings-interface display criteria include a criterion that is met when the swipe gesture starts adjacent to a third edge of the touch-sensitive display that is different from the first edge of the touch-sensitive display… of the touch-sensitive display, displaying a settings interface that includes controls for changing a plurality of device settings. (The top edge hosts a set of status indicators, and provides a means to access system-wide settings and features (typically network, battery, clock and calendar, sound etc.) as well as system or system-wide capabilities (such as messaging and search). [0023] {Provisional pg. 2, section A.2}, The top edge provides access to system services, settings and searches, through a ranged gesture [0041] {Provisional pg. 4, Section B.3}, it is very easy to reach settings through the top edge. They are on the right of the top edge, so an 

As shown above, Shuttleworth teaches in response to detecting the swipe gesture: in accordance with a determination that the swipe gesture meets settings-interface display criteria, wherein the settings-interface display criteria include a criterion that is met when the swipe gesture starts adjacent to a third edge of the touch-sensitive display that is different from the first edge of the touch-sensitive display of the touch-
the swipe gesture starts adjacent to a third edge of the touch-sensitive display that is different from the first edge of the touch-sensitive display and the second edge of the touch-sensitive display, (emphasis added).

Chaudhri ‘357 teaches:
displaying a settings interface that includes controls for changing a plurality of device settings [adjacent to a third edge of the touch-sensitive display that is different from the first edge of the touch-sensitive display and the second edge of the touch-sensitive display]. (FIG. 5M illustrates an exemplary user interface including settings icons in the predefined area. In some embodiments, the settings icons are displayed in response to detecting left-to-right swipe gesture 537. In FIG. 5M, settings icons (e.g., rotate lock icon 5102-1, Wi-Fi icon 5102-2, and Bluetooth icon 5102-3) are displayed in application icon area 5006-1. Each settings icon, when activated (e.g., by a finger gesture), changes a corresponding setting (e.g., Wi-Fi icon 5102-2, when activated, turns on or off a Wi-Fi connection). In some embodiments, one or more application icons can be concurrently displayed with settings icons in application icon area 5006 (not shown). [0224])

Bakker teaches:
in response to detecting [a] swipe gesture: in accordance with a determination that the swipe gesture meets settings-interface display criteria, wherein the settings-

Given that Shuttleworth teaches that the bottom edge in Ubuntu provides access to and control over the application controls (Shuttleworth [0049] {Provisional pg. 5, section B.4}), and that applications might follow very different designs for very different 

One would have been motivated to make such a modification to provide system level navigation without the use of additional display of information or menus for such navigation, providing an improved interface (Bakker [0089]).

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
On pages 12-15 of the response, and with respect to Claims 1, 18 and 19, Applicant submits:
“The Office Action does not demonstrate that the cited references teach or suggest that "displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a size of a representation of the multi-page application launch interface. As noted in the Interview Summary, the Examiner agreed that similar language (to wit, "wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a size of a representation of a respective user interface of the plurality of user interfaces") would overcome the current rejection. The Examiner pointed to a new reference, Lazaridis, particularly FIGS. 13-15, shown below, as potentially relevant to the proposed language… FIGS. 13-15 of Lazaridis appear to show a weather application (or webpage) reducing in size as "second application information 1502 shifts or scrolls onto the display 118." (Lazaridis, ¶ [0044]). Amended claim 1, on the other hand, provides "a plurality of possible responses to [a]" swipe gesture" starting from a "multi-page application launch interface." Thus, amended claim 1 provides seamless access to various functionality starting from a "multi-page application launch interface," including "displaying an application switching user interface that includes concurrent display of representations of a plurality of user interfaces that correspond to open applications, the plurality of user interfaces including a second user wherein displaying the application switching user interface includes, as the swipe gesture moves away from the first edge, progressively reducing a size of a representation of the multi-page application launch interface." Lazaridis does not teach these aspects of amended claim 1.”

Examiner respectfully disagrees, as detailed below.
Examiner notes that it was agreed in the Interview Summary that similar language would appear overcome the previous rejection of Claim 1 under Shuttleworth and Chaudhri ‘357. Examiner also notes that Chaudhri ‘357 teaches an exemplary home screen interface that is a multi-page application launch interface (e.g. Chaudhri ‘357 [0212]), as in the rejection above.
As can be seen in FIG.s 13-15 of Lazaridis provided by Applicant, in response to the swipe gesture 1402 beginning at an edge of the display in FIG. 14, the 1st application on the touch sensitive display is progressively reduced in size as the swipe gesture moves away from the edge, which can be seen in at least FIG.s 13-15. Examiner notes that the 1st application in Lazaridis is not limited to the weather application that is depicted in FIG.s 13-15. Instead, Lazaridis teaches that a second application may be opened, which would then become the 1st application that is presented to the user, which may include a home screen application (Lazaridis [0038], [0041]). Furthermore, Lazaridis teaches that a gesture associated with a request to display information associated with a second application may be associated with a specific location, such as an edge, of the touch sensitive display (Lazaridis [0035]-[0036]). Thus, it 
As shown above, in light of Chaudhri ‘357, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize a home screen interface as including a multi-page application launch interface. Furthermore, Shuttleworth teaches ranged gestures and that many other data visualization variants are possible (Shuttleworth [0171] {Provisional pg. 14, final paragraph}). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
On page 16 of the response and with respect to Claim 15, Applicant submits, “Claim 15 depends from and includes each limitation of amended claim 1. Lazaridis is not cited for the missing limitations of amended claim 1, discussed above. Further, claim 15 as amended herein further requires "as the swipe gesture moves away from the first edge, progressively reducing a scale of the representation of the multi-page application launch interface," which Lazaridis also does not teach. Thus, there is no prima facie case of obviousness claim 15 for at least the same reasons as amended claim 1, discussed above.” Examiner respectfully disagrees and notes that a statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim. See 37 C.F.R. § 41.37 (c)(1)(iv)
As stated above, FIG.s 13-15 of Lazaridis show, in response to the swipe gesture 1402 beginning at an edge of the display in FIG. 14, the 1st application on the touch sensitive display is progressively reduced in size as the swipe gesture moves away from the edge, which can be seen in at least FIG.s 13-15. The 1st application in Lazaridis is not limited to the weather application that is depicted in FIG.s 13-15. Instead, Lazaridis teaches that a second application may be opened, which would then become the 1st application that is presented to the user, which may 
As shown above, in light of Chaudhri ‘357, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize a home screen interface as including a multi-page application launch interface. Furthermore, Shuttleworth teaches ranged gestures and that many other data visualization variants are possible (Shuttleworth [0171] {Provisional pg. 14, final paragraph}). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In regard to the dependent claims, dependent claims 2-17 and 20-24 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.
Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179